DETAILED ACTION
This office action is in response to the application filed on April 28, 2020. Claims 1 – 20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on April 28, 2020 and October 29, 2021.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the Examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
Fig. 2, Items 213, 215 and 226
Fig. 5, Item 548
	
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.

Claim Objections
The following claim is objected to because of the following informalities:  
Claim 15 should be corrected so that it ends with a period, instead of a semi-colon. 
Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 - 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CHOE et al., (US 2020/0026282 A1) referred to as CHOE hereinafter.
Regarding Claim 1, CHOE discloses a method of operation of a vehicle system (Par. [0077], Fig. 10) comprising: 
receiving an image from a visual sensor ((Fig. 4, Par. [0046], pre-processing module 401 can pre-process images captured by an image capturing device (e.g., one or more cameras) (i.e. visual sensor)); 
identifying an item of interest based on the image (Par. [0038] Perception module 302 may include a computer vision system or functionalities of a computer vision system to process and analyze images captured by one or more cameras in order to identify objects and/or features (i.e. item of interest) in the environment of autonomous vehicle); 
generating a bounding box around the item of interest (Par. [0052], the model can classify the detected objects with orientation information and bound them using 2-D bounding boxes); 
categorizing a target object based on the item of interest within the bounding box (Par. [0056], Dynamic objects (i.e. target object) can be bounded by two-dimensional (2D) bounding boxes. In one embodiment, objects can be categorized in different levels of importance based on which lane the object is in); 
calculating a distance based on a width of the bounding box (Par. [0057], object detection module can project a 3D representation (in the form of a 2D projection) of a detected object having a known size onto the camera view with different distances to search (e.g., binary search) for a match to the 2D bounding box using a width, a height, and/or a 2D area of the 2D bounding box); and 
communicating the distance for assisting in operation of a vehicle (Par. [0077], At block 1002, processing logic post-processes the set of detected objects to track the set of objects according to a distance between the objects and the ADV. At block 1003, processing logic generates the trajectory based on a time to collision (TTC) measurement to a tracked object and the lane line to control the ADV autonomously according to the trajectory).

Regarding Claim 2, CHOE discloses claim 1. CHOE further discloses further comprising: determining an identification of the target object (Par. [0063] Dynamic objects can be tracked from one image frame to another by object identifiers (IDs)) within the bounding box (Par. [0063] Objects cues can include a 3D position, 2D image patches, 2D boxes, or deep learning region of interest (ROI) features for the objects); and calculating the width of the bounding box based on the identification of the target object (Par. [0057], object detection module can project a 3D representation (in the form of a 2D projection) of a detected object having a known size onto the camera view with different distances to search (e.g., binary search) for a match to the 2D bounding box using a width, a height, and/or a 2D area of the 2D bounding box).

Regarding Claim 3, CHOE discloses claim 1. CHOE further discloses wherein generating the bounding box around the item of interest includes detecting the item of interest (Par. [0077], Referring to FIG. 10, at block 1001, processing logic processes the pre-processed image with a corresponding ranging depth image using the machine learning model to detect a set of objects (i.e. item of interest) perceived by the ADV (autonomous driving vehicles)) in a field of view of the image (Par. [0067], Fig. 6, camera view).

Regarding Claim 4, CHOE discloses claim 1. CHOE further discloses comprising calculating the width of the bounding box (Par. [0057], object detection module can project a 3D representation (in the form of a 2D projection) of a detected object having a known size onto the camera view with different distances to search (e.g., binary search) for a match to the 2D bounding box using a width, a height, and/or a 2D area of the 2D bounding box) based on a rear portion of the target object (Fig. 6, camera view shows rear portion of vehicles (i.e. target objects) in front of an ADV).

Regarding Claim 5, CHOE discloses claim 1. CHOE further discloses wherein calculating the distance includes calculating the distance from the target object (Par. [0057], object detection module can project a 3D representation (in the form of a 2D projection) of a detected object having a known size onto the camera view (i.e. from the target object) with different distances to search (e.g., binary search) for a match to the 2D bounding box using a width, a height, and/or a 2D area of the 2D bounding box. Based on a matching projection, the 3D distance of the object to the ADV can then be estimated).

Regarding Claim 6, CHOE discloses claim 1. CHOE further discloses wherein categorizing the target object based on the item of interest on a travel path ([0010] FIG. 6 illustrates an example camera view of an ADV for an example driving scenario having lane lines (i.e. travel path)).

Regarding Claim 7, CHOE discloses claim 1. CHOE further discloses further comprising adjusting the visual sensor (Par. [0025], Cameras 211 may include one or more devices to capture images of the environment surrounding the autonomous vehicle. Cameras 211 may be stationary cameras and/or PTZ (pan-tilt-zoom) cameras. A camera may be mechanically movable (i.e. adjusting), for example, by mounting the camera on a rotating and/or tilting a platform).

Claims 8 – 14 are drawn to the corresponding method claimed in Claims 1 - 7.  Therefore Claims 8 - 14 correspond to method Claims 1 – 7 and are rejected for the same reasons of anticipation as used above. Claim 8 further recites a control circuit (See CHOE Fig. 11, Par. [0098], the processes or methods depicted in the preceding figures may be performed by processing logic that comprises hardware (e.g. circuitry, dedicated logic, etc.)). 

Claims 15 – 20 are drawn to the corresponding method claimed in Claims 1 - 6.  Therefore Claims 15 – 20 correspond to method Claims 1 – 6 and are rejected for the same reasons of anticipation as used above. Claim 8 further recites A non-transitory computer readable medium including instructions executable by a processor (See CHOE Fig. 11, Par. [0092], Computer-readable storage medium 1509).

Conclusion
The prior art references made of record are not relied upon but are considered pertinent to applicant's disclosure. Chen et al. (US 2021/0089794 A1) relates to electronic devices and applications for detecting objects and object distance by vehicle systems including, assisted driving systems and autonomous driving systems. Tong et al. (US 2020/0326179 A1) relates to the field of computer vision technologies, and in particular, to a distance measurement method.
Any inquiry concerning this communication should be directed to SUSAN E TORGERSON whose telephone number is (571)270-0498.  The Examiner can normally be reached on Monday - Friday from 8:00 am (EST) to 4:00 pm (EST).  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Brian T. Pendleton, can be reached on (571) 272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Susan E. Torgerson/Primary Examiner, Art Unit 2425